Citation Nr: 1621911	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-42 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal respiratory disorder (GERD) (claimed as acid reflux with problems swallowing and lesion removed from esophagus), to include as due to inguinal hernias.

2.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1969 to October 1969 and from May 1974 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009, April 2011, and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

On the Veteran's November 2009 and November 2013 substantive appeals, the Veteran indicated that he wanted a hearing before the Board.  In a March 2014 written statement, the Veteran withdrew his request for a hearing.  Thus, the Board finds the request for a hearing has been withdrawn. 

This issues remaining on appeal were remanded by the Board for further evidentiary development in November 2014.

The issue of entitlement to service connection for GERD, secondary to inguinal hernias, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to mustard gas in service.

2.  The Veteran's actinic keratosis is not shown to have been caused by mustard gas in service.

3.  The Veteran's actinic keratosis is not shown to have been manifested in service or within one year of separation and is not otherwise attributed to service.



CONCLUSION OF LAW

The criteria are not met to establish service connection for actinic keratosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records, post-service private and VA medical records and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims, thereby fulfilling the VA's duty to assist the Veteran in obtaining relevant records.

In addition, VA afforded the Veteran a medical examination in connection with the Veteran's claim for entitlement for actinic keratosis in August 2015.  As evidenced by the examination report, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's actinic keratosis.  Moreover, the examiner discussed and quoted from the Veteran's medical history and statements.  The Board finds that the examination was adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that medical examinations must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008) (explaining how to determine the adequacy of a VA medical examination). 

Law & Analysis

The Veteran contends that his actinic keratosis is related to service.  For the following reasons, the Board finds it cannot grant service connection. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran states he is entitled to service connection for actinic keratosis.  The Board finds that service connection is not warranted, as the preponderance of the evidence weighs against the Veteran's claim that actinic keratosis is due to mustard gas exposure in service or otherwise is attributable to service.

Although actinic keratosis is not a disorder deemed associated with exposure to various forms of mustard gas under 38 C.F.R. § 3.316, the Veteran is not precluded from establishing service connection for a disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the facts reveals the following:

In February 1980, the Veteran was medically released from service due to a respiratory condition.  At the time, he underwent a medical examination in which he was pronounced in sound health, aside from his respiratory conditions.  The examiner indicated the Veteran's skin was normal and healthy, aside from a scar on his right wrist. 

In July 2008, according to VA treatment records, the Veteran was diagnosed with actinic keratosis of the ears, nose, cheeks, upper sternum, hands, and forearms.

In August 2015, the Veteran underwent a Compensation and Pension (C&P) examination.  The examiner concluded the Veteran's actinic keratosis was not caused by his exposure to mustard gas in service, as mustard gas exposure causes skin lesions and blisters to appear with exposure, within 48 hours.  Because the Veteran's service treatment records demonstrate no diagnosis of skin lesions in service, and the Veteran does not allege that they occurred in service, the examiner opined, it was less than likely that the Veteran's actinic keratosis was related to his mustard gas exposure in service.  Rather, actinic keratosis is common among individuals with chronic sun exposure, as might be expected from an individual who worked as a mail carrier for 20 years.

A thorough review of the Veteran's submitted medical evidence reveals that although the Veteran was diagnosed with actinic keratosis multiple times, no doctor submitted evidence stating there was a connection between the Veteran's actinic keratosis and his mustard gas exposure. 

The Board thanks the Veteran for his honorable service.  Sympathetic reading of the record before it, the Board finds that the evidence in this case does not reach the level of equipoise establishing a causal relationship between the claimed in-service incident of mustard gas and the current disability of actinic keratosis.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  The VA examination considered the basis for service connection raised by the Veteran and there is no other evidence in the lay or medical evidence that raises contentions not considered by the examiner in the August 2015 opinion.

To arrive at this finding, the critical pieces of evidence are the August 2015 VA examination, the Veteran's exit medical examination, and the Veteran's statement claiming a relationship between mustard gas exposure and actinic keratosis.  Thus, the Board begins its analysis by discussing the credibility and probity of that evidence.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While lay individuals are deemed competent to testify to facts within actual observation, their medical conclusions concerning those symptoms are deemed less probative, as such statement generally fall outside a lay person's area of medical expertise, and outside the realm of common knowledge of a lay person.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

The Board finds the medical examiner's conclusion highly probative.  First, as evidenced by the examiner's citations to the Veteran's medical records and statements, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  The examiner discussed the Veteran's skin condition and squamous cell carcinomas, as well as the Veteran's 20 year exposure to the sun to determine it was less likely than not that the Veteran's actinic keratosis was related to mustard gas.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  While the examiner did not explicitly lay out her journey from the facts to her conclusion, the overall picture demonstrates her rationale-most significant, the examiner's comment on the Veteran's 20 years of sun exposure to a mail carrier and discussed that the skin manifestations from exposure to mustard gas develop within 48 hours (and the evidence showed that there were not skin manifestations within this time frame).  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's actinic keratosis is related to an event or incident in service highly probative.  

The Board also notes that when the Veteran exited service in February 1980, the medical examiner determined the Veteran's skin was normal and there were no lesions or signs of actinic keratosis. 

Although the Board finds the Veteran competent to speak to the symptoms he experienced, his statement is outweighed by the medical examination.  The Veteran states his actinic keratosis stemmed from his mustard gas exposure.  The Veteran is competent to discuss symptoms he experienced, such as the presence of lesions.  Nonetheless, the Board finds less probative the Veteran's assertion that mustard gas caused those lesions because such statements are out of the realm of common medical knowledge of a typical layperson.  Moreover, the Veteran's exit examination demonstrates the Veteran did not suffer from such lesions upon his exit from service.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Thus, the Board finds the preponderance of the evidence is against the Veteran, and entitlement to service connection for actinic keratosis is not warranted.


ORDER

Service connection for actinic keratosis is denied. 


REMAND

The Veteran contends that his GERD is related to his mustard exposure.  While the Board regrets the delay, for the following reasons, the Board finds that the Veteran's claim should be remanded to the RO so that the Veteran may undergo a new VA examination.

A review of the facts reveals the following:

The Veteran was diagnosed with an inguinal hernias while in service and is currently service-connected for a bilateral inguinal hernia condition.

At some point in the 1990s, the Veteran was diagnosed with hiatal hernias.

In August 2015, the Veteran underwent a C&P examination in which the examiner concluded the Veteran's GERD was less likely than not caused by his mustard gas exposure.  The examiner, however, in determining the Veteran's GERD was most likely caused by his hiatal hernia, did not discuss whether or not a causal relationship existed between the Veteran's service-connected inguinal hernias and his hiatal hernia/GERD.  The Board finds that a medical opinion is necessary regarding this question of causation.  Thus, a remand is necessary so that the Veteran may undergo an additional C&P examination. 

Lastly, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2016 to the present.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate VA examiner.  

The examiner should determine the nature and etiology of the Veteran's hiatal hernias/GERD, in particular, whether it is as likely as not (50 percent probability or greater) that the Veteran's hiatal hernias/GERD was caused by, related to or aggravated by his service-connected inguinal hernias or is otherwise attributable to service.

The examiner should particularly discuss any possible research demonstrating a relationship between inguinal hernias and hiatal hernias/GERD. 

3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


